In an action to recover damages for personal injuries, the defendant appeals, by permission of this court, from an order of the Appellate Term of the Supreme Court, entered May 22, 1964, which affirmed an order of the Civil Court, Queens County, entered July 17, 1963, denying defendant’s motion to vacate plaintiffs’ statement of readiness and to strike the action from the Trial Calendar. Order of the Appellate Term affirmed, without costs. Appellant cannot invoke our Special Rule, effective March 1, 1962, which is applicable to physical examinations and exchange of medical information. The rule pertains to “ the party to be examined.” In serving notice under the rule, plaintiffs proceeded on the assumption that the infants would be examined by defendant. When defendant failed to serve notice, required under the rule, of the name and address of his examining physician, it was made clear to plaintiffs that defendant would not examine and, therefore, the rule was inapplicable. In consequence, defendant may not invoke the rule to procure a copy of the report of the plaintiffs’ examining physician to be exchanged, Under the rule, for a copy of the report of the defendant’s examining physician. Beldock, P. J., Ughetta, Rabin, Hopkins and Benjamin, JJ., concur.